Citation Nr: 1447425	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether the Appellant is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant had active service from June 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Regional Office (RO) of the VA which found the Appellant to be incompetent to handle disbursement of VA funds, effective from October 2, 2009.

In December 2013, the Board remanded the case for medical examination and opinion.  The case has been returned for review by the Board.

The Board also notes that the Appellant has an appeal pending related to entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia; however, that issue will be addressed in a separate decision.

The Board received additional argument from the Veteran in October 2014 (regarding his competency) without a waiver of review by the Agency of Original Jurisdiction (AOJ).  In light of the remand the AOJ will have a chance to review these statements.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in February 2014, in part, to determine the Veteran's competency to directly receive VA compensation benefits.  The VA examiner in referring to the Veteran's judgment cited to January 2014 outpatient records.  These records are not in the claims file or made part of Virtual VA.  In light of the fact that the examiner refers to these clinical records in describing the Veteran's judgment, the Board must review these records.   

Accordingly, the case is REMANDED for the following action:

1.  Request medical treatment records for the Veteran from Iowa City VAMC dating from April 2012 to present.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then another memorandum of unavailability should be drafted and added to the claims folder. 

2.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 
 
The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


